FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           January 22, 2014
                                   TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                             Clerk of Court

LAWRENCE HARRIS,

       Plaintiff - Appellant,
                                                               No. 13-5143
v.
                                                  (D.C. No. 4:13-CV-00699-CVE-TLW)
                                                               (N.D. Okla.)
TULSA 66ERS,

       Defendant - Appellee.


                                ORDER AND JUDGMENT*


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


       On October 21, 2013, Plaintiff-Appellant Lawrence Harris filed a pro se1

complaint in the United States District Court for the Northern District of Oklahoma

naming the “Tulsa 66ers” NBA Development League basketball team as defendant. This

is the third complaint Mr. Harris has filed concerning his desire to play semi-professional

        *After examining Appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        We therefore construe his filings liberally. See Erickson v. Pardus, 551 U.S. 89,
94 (2007).
basketball for the Tulsa 66ers.2 The district court, acting sua sponte,3 dismissed Mr.

Harris’s third complaint without prejudice for lack of subject matter jurisdiction. Mr.

Harris now appeals from the third dismissal. Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.

       We review issues of subject matter jurisdiction de novo. U.S. ex rel. Hafter D.O.

v. Spectrum Emergency Care, Inc ., 190 F.3d 1156, 1160 (10th Cir. 1999). Mr. Harris

must allege facts in his complaint sufficient to show that the district court had

jurisdiction, such as federal question or diversity jurisdiction. See 28 U.S.C. §§ 1331,

1332; Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)

(noting that although pro se litigants’ pleadings are to be construed liberally, pro se

litigants must follow the same rules of procedure that govern other litigants).

       Mr. Harris’s complaint alleges that both he and Defendant Tulsa 66ers are citizens

of Oklahoma, thus failing to meet the “citizens of different States” requirement of

diversity jurisdiction. 28 U.S.C. § 1332. Mr. Harris’s complaint claims damages of only

       2
         The first complaint was dismissed without prejudice for lack of subject matter
jurisdiction in the district court and affirmed in this court. See Harris v. PBC NBADL,
LLC, 444 F. App’x 300, 301 (10th Cir. 2011). The second complaint was dismissed
without prejudice for lack of subject matter jurisdiction in the district court and never
appealed. See Harris v. PBC NBA DL, LLC, No. 4:13-CV-655 (N.D. Okla. Oct. 18,
2013) ECF No. 6.
       3
         District courts have an independent duty to examine whether they have subject
matter jurisdiction over cases, and may do so sua sponte. See Fed. R. Civ. P. 12(h)(3)
(“If the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action.”); U.S. ex rel. King v. Hillcrest Health Ctr., Inc., 264 F.3d 1271,
1281-82 (10th Cir. 2001).


                                              -2-
$12,000, thus failing to meet the § 1332 requirement that “the matter in controversy

exceed[] the sum or value of $75,000.” Id.

       In addition, as the district court held, Mr. Harris’s complaint, which alleges

harassment and a “negotiated deal” that “turned false in 2010,” ROA, Vol. 1 at 3, “makes

no reference to any federal law, and the complaint cannot reasonably be construed to

allege a claim arising under federal law.” ROA, Vol. 1 at 13. Thus, there is no federal

question jurisdiction. Nor can this court discern any other basis for subject matter

jurisdiction.

       The judgment of the district court is affirmed.

                                          ENTERED FOR THE COURT




                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                             -3-